       Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 1 of 8
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                   §
UNITED STATES OF AMERICA,          §
                                   §
                  Plaintiff,       §
v.                                 §
                                   §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                §
                                   §
                  Defendant.       §




                               EXHIBIT 11
             Declaration of James S. De La Cruz
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 2 of 8
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 3 of 8
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 4 of 8
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 5 of 8
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 6 of 8
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 7 of 8
Case 1:21-cv-00796-RP Document 8-12 Filed 09/15/21 Page 8 of 8
